                                                       Case 2:21-cv-00082-GMN-NJK Document 13 Filed 06/22/21 Page 1 of 4



                                                1 Mark H Hutchings, Esq.
                                                  Nevada Bar No. 12783
                                                2 HUTCHINGS LAW GROUP, LLC
                                                  552 E. Charleston Blvd.
                                                3 Las Vegas, Nevada 89104
                                                  Telephone: (702) 660-7700
                                                4 Facsimile: (702) 552-5202
                                                  MHutchings@HutchingsLawGroup.com
                                                5 Attorney for plaintiff

                                                6                                  UNITED STATES DISTRICT COURT
                                                7                                       DISTRICT OF NEVADA
                                                8
                                                     MINT LOCKER, LLC, a Nevada Limited                    Case No.     2:21-cv-00082-GMN-NJK
                                                9    Liability Company,

                                               10                    Plaintiffs,                           STIPULATION AND ORDER TO
                                                                                                           EXTEND DISCOVERY AND
HUTCHINGS LAW GROUP, LLC




                                               11     v.                                                   DISPOSITIVE MOTION
                                                                                                           DEADLINES (FIRST REQUEST)
                                               12    SENTINEL INSURANCE COMPANY, LTD,
                     552 E. CHARLESTON BLVD.




                                                     a Connecticut business entity; DOES 1-10,
                        LAS VEGAS, NV 89104




                                               13    business entities, forms unknown; DOES 11-20,
                                                     individuals; and DOES 21-30, inclusive,
                                               14
                                                                     Defendants.
                                               15

                                               16           The parties, by and through their respective counsel of record, hereby stipulate and agree
                                               17   as follows:
                                               18           1.      On March 1, 2021, the Court entered an Order granting the Stipulated Discovery
                                               19           Plan and Scheduling Order submitted by the parties. ECF No. 11.
                                               20           2.      This is the first request by the parties to extend the discovery deadlines as set forth
                                               21           in the March 1, 2021 Order. ECF No. 11.
                                               22           3.      The parties stipulate and agree to extend the discovery and expert disclosure
                                               23           deadlines for ninety (90) days to allow the parties to coordinate multiple schedules and
                                               24           conduct necessary depositions in order to fully evaluate the claims and defenses presented.
                                               25                 STATEMENT OF DISCOVERY THAT HAS BEEN COMPLETED
                                               26           1.      On March 1, 2021, Plaintiff served their initial disclosures.
                                               27           2.      On March 1, 2021, Defendant served its initial disclosures.
                                               28           3.      On June 18, 2021, Defendant served the following discovery requests:

                                                                    a.      Defendant’s First Set of Request for Production of Documents to Plaintiff.
                                                       Case 2:21-cv-00082-GMN-NJK Document 13 Filed 06/22/21 Page 2 of 4




                                                1             Plaintiff is scheduled to serve responses to Defendant’s First Set of Requests for Production

                                                2    of Documents on or before July 21, 2021.

                                                3             4.     On June 22, 2021, Plaintiff served the following discovery requests:

                                                4                    a. Plaintiff’s First Set of Interrogatories to Defendant; and

                                                5                    b. Plaintiff’s Set of Requests for Production of Documents to Defendant.

                                                6             Defendant’s responses to Plaintiff’s First Set of Interrogatories and First Set of Request for

                                                7   Production on or before July 22, 2021, which is after the current July 21, 2021 percipient discovery

                                                8   cutoff.

                                                9             STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED

                                               10             1.     The deposition of Lauren Luckey, the principal of Mint Locker – set for July 8,
HUTCHINGS LAW GROUP, LLC




                                               11   2021.;

                                               12             2.     The deposition of Dimitri Dalacas, the corporate designee for the third-party
                     552 E. CHARLESTON BLVD.
                        LAS VEGAS, NV 89104




                                               13   property owner, set for July 16, 2021;

                                               14             3.     The deposition of Defendant Sentinel Insurance Company, Ltd’s corporate

                                               15   designee, not yet set;

                                               16             4.     The possible depositions of other third-party witnesses named in the parties’

                                               17   disclosures;

                                               18             5.     The parties’ disclosures of expert witnesses (if any), and their depositions. Initial

                                               19   disclosures of experts are presently due August 20, 2021 (initial), September 17, 2021 (rebuttal),

                                               20   with expert discovery closing October 15, 2021.

                                               21                            BASIS FOR EXTENSION OF DISCOVERY DATES

                                               22             This is the first stipulation and request of the Parties to extend time in relation to the

                                               23    discovery dates in this matter. This request is made more than 21 days prior to the discovery cut-

                                               24    off date. Where that is the case, the Parties must show good cause for the request for extension.

                                               25    LR IA 6-1 and LR 26-3. “Good cause generally is established when it is shown that the

                                               26    circumstances causing the failure to act are beyond the individual's control.” Moseley v. Eighth

                                               27    Judicial Dist. Ct. of Nev., 124 Nev. 654, 188 P.3d 1136, fn 66 (2008) (internal citations omitted).

                                               28             Here, there is good cause for the extension request because the Parties have worked
                                                         Case 2:21-cv-00082-GMN-NJK Document 13 Filed 06/22/21 Page 3 of 4




                                                1    diligently to complete discovery within the time-period set in the scheduling order. The Parties

                                                2    have made disclosures with Plaintiff disclosing approximately 700 pages of documents and

                                                3    Defendant disclosing approximately 3,200 pages of documents. The parties have reviewed

                                                4    disclosures and have sent written discovery.

                                                5            The completion of percipient discovery has been hindered by difficulty in setting

                                                6    depositions – lead counsel for both parties have worked diligently and cooperatively to set

                                                7    depositions consistent with the civility expectations set forth in LR 1-1(c), but between the

                                                8    attorneys and the witnesses, there have been significant calendar conflicts which have made

                                                9    scheduling more difficult and have slowed the discovery process.

                                               10              Therefore, the Parties have good cause for the request for an extension of time to
HUTCHINGS LAW GROUP, LLC




                                               11    complete discovery.

                                               12                                        PROPOSED SCHEDULE
                     552 E. CHARLESTON BLVD.
                        LAS VEGAS, NV 89104




                                               13   The parties stipulate and agree that:

                                               14   1.       Fact Discovery: The discovery period shall be extended ninety (90) days from July 21,

                                               15   2021 to October 19, 2021

                                               16   2.       Expert Disclosures:      The deadline to disclose experts shall be extended up to and

                                               17   including, November 18, 2021, which is ninety (90) days before the proposed discovery deadline.

                                               18   Disclosure of rebuttal experts will be due December 16, 2021, which is thirty (30) days after Initial

                                               19   expert disclosures. Expert discovery will conclude February 4, 2022 (this date is greater than 30

                                               20   days after rebuttal disclosures due to the difficulty in setting depositions between December 16 and

                                               21   January 3, and due to a conflicting January 10, 2022 trial for Sentinel’s lead counsel.

                                               22   3.       Dispositive Motions: The parties shall have through and including March 7, 2022, to file

                                               23   dispositive motions, which is 30 days after the discovery deadline.

                                               24   4.       Pre-Trial Order: If no dispositive motions are filed, the Joint Pretrial Order shall be filed
                                                                                   April 6, 2022
                                               25   thirty (30) days after the date set for the filing of dispositive motions. In the event dispositive

                                               26   motions are filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30) days

                                               27   after decision on the dispositive motions or by further order of the Court.

                                               28   5.       Extensions or Modifications of the Discovery Plan and Scheduling Order:                      In
                                                       Case 2:21-cv-00082-GMN-NJK Document 13 Filed 06/22/21 Page 4 of 4


                                                                                 26-3
                                                1   accordance with Local Rule 26-4, a stipulation or motion for modification or extension of this

                                                2   discovery plan and scheduling order and any deadline contained herein, must be made not later than

                                                3   twenty-one (21) days before the subject deadline.

                                                4           This stipulation and order is sought in good faith and not for the purpose of delay.

                                                5           Respectfully submitted this 22nd day of June, 2021.

                                                6

                                                7
                                                     HUTCHINGS LAW GROUP, LLC                           BULLIVANT HOUSER BAILEY PC
                                                8

                                                9    /s/ Mark H. Hutchings                               /s/ Andrew B. Downs
                                               10    Mark H. Hutchings, Bar No. 12783                   Andrew B. Downs, Bar No. 8052
HUTCHINGS LAW GROUP, LLC




                                                     552 E. Charleston Blvd.                            101 Montgomery Street, Suite 2600
                                               11    Las Vegas, NV 89104                                San Francisco, CA 94104
                                               12    Attorneys for Plaintiff
                     552 E. CHARLESTON BLVD.




                                                                                                        Attorneys for Defendant
                        LAS VEGAS, NV 89104




                                               13

                                               14

                                               15
                                                                                                  ORDER
                                               16
                                                                                        June 23
                                               17           IT IS SO ORDERED                                      , 2021.

                                               18

                                               19

                                               20
                                                                                                  U.S. District
                                                                                                  United StatesJudge/Magistrate
                                                                                                                Magistrate JudgeJudge
                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
